          Case 2:20-cv-01429-GMN-VCF Document 9 Filed 12/02/20 Page 1 of 3



     LAQUER, URBAN, CLIFFORD & HODGE LLP
 1   MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
 2   4270 S. Decatur Blvd., Suite A-9
     Las Vegas, NV 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   E-mail: murban@luch.com; nring@luch.com
     Counsel for Plaintiffs
 5

 6
                                UNITED STATES DISTRICT COURT
 7

 8
                                       DISTRICT OF NEVADA
 9

10
      TRUSTEES OF THE OPERATING                        CASE NO: 2:20-cv-01429-GMN-VCF
11
      ENGINEERS PENSION TRUST; TRUSTEES
      OF THE OPERATING ENGINEERS HEALTH
12
      AND WELFARE FUND; TRUSTEES OF THE                STIPULATION FOR EXTENSION OF
      OPERATING ENGINEERS JOURNEYMAN
      AND APPRENTICE TRAINING TRUST; AND               TIME FOR PLAINTIFF TO RECEIVE
13                                                     SETTLEMENT PAYMENT
      TRUSTEES OF THE OPERATING
14
      ENGINEERS VACATION-HOLIDAY
      SAVINGS TRUST,                                   (FIRST REQUEST)
15
                         Plaintiffs,
           vs.
16    SEEK N FIND INSPECTION TESTING &
      TRAINING, a Foreign Limited-Liability
17    Company, also known as SEEK N FIND
      INSPECTION TESTING & TRAINING
18    LLC,
                         Defendant.
19

20

21

22         Pursuant to the Courts Order dated December 1, 2020 (ECF No. 6), Plaintiffs, TRUSTEES OF

23   THE OPERATING ENGINEERS PENSION TRUST, TRUSTEES OF THE OPERATING ENGINEERS

24   HEALTH AND WELFARE FUND, TRUSTEES OF THE OPERATING ENGINEERS JOURNEYMAN

25   AND APPRENTICE TRAINING TRUST, and TRUSTEES OF THE OPERATING ENGINEERS

26   VACATION-HOLIDAY SAVINGS TRUST; and Defendant SEEK N FIND INSPECTION TESTING &

27   TRAINING, also known as SEEK N FIND INSPECTION TESTING & TRAINING, LLC, (hereinafter

28
                                                   1
            Case 2:20-cv-01429-GMN-VCF Document 9 Filed 12/02/20 Page 2 of 3




 1   “SNF”), by and through their respective attorneys of record, hereby stipulate and agree that the Defendant

 2   SNF has two (2) additional weeks to file its submit its lump sum payment of $8,926.65 (“Settlement Sum”).

 3   The parties have settled, and Defendant agreed to pay one lump sum due and payable within thirty (30) days

 4   of the date of the fully executed Settlement Agreement; December 3, 2020. Once payment is processed, a

 5   Notice of Dismissal will be filed. The parties request a fourteen (14) day extension.

 6
            This is the first request for an extension of time to respond to the Courts Order. The parties make
 7
     this request in good faith and not for the purpose of delay.
 8

 9          IT IS SO STIPULATED.

10
      Dated: December 2, 2020                                   Dated: December 2, 2020
11
      Respectfully submitted,                                   Respectfully submitted,
12
      THE URBAN LAW FIRM                                        THE WRIGHT LAW GROUP, P.C.
13

14     /s/ Michael A. Urban                  .                   /s/ John H. Wright            .
      MICHAEL A. URBAN, Nevada State Bar No. 3875               JOHN H. WRIGHT, ESQ.
15    NATHAN R. RING, Nevada State Bar No. 12078                Nevada Bar No. 6182
      4270 S. Decatur Blvd., Suite A-9
      Las Vegas, NV 89103                                       2340 Paseo Del Prado, Suite D-305
16                                                              Las Vegas, Nevada 89102
      Telephone: (702) 968-8087
17    Facsimile: (702) 968-8088                                 Telephone: 702-405-0001
      E-mail: murban@luch.com; nring@luch.com                   Email: john@wrightlawgroupnv.com
18    Counsel for Plaintiffs                                    Counsel for Defendants

19

20

21                                                            IT IS SO ORDERED.
22                                                                        2 day of December, 2020
                                                              Dated this ____
23

24
                                                              ___________________________
25
                                                              Gloria M. Navarro, District Judge
26                                                            UNITED STATES DISTRICT COURT

27

28
                                                          2
            Case 2:20-cv-01429-GMN-VCF Document 9 Filed 12/02/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
     The undersigned certifies that on the 2nd day of December, 2020, she served a true and correct copy of
 2
     the above and foregoing, STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO
 3   RECEIVE SETTLEMENT PAYMENT (FIRST REQUEST), by filing it using the Court’s
     CM/ECF system, which will provide notice of the filing to:
 4

 5   JOHN H. WRIGHT, ESQ.
     The Wright Law Group
 6
     2340 Paseo Del Prado, Suite D-305
 7   Las Vegas, NV 89102
     Phone: 702-405-0001
 8   E-mail: john@wrightlawgroupnv.com
     Counsel for Defendant
 9

10                                                      /s/ Kerri Carder-McCoy
                                                        An employee of The Urban Law Firm
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
